UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                 v.                                                ORDER

JOSE DELEON,                                                    14 Cr. 28 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the violation of supervised release hearing currently

scheduled for January 8, 2020 is adjourned to January 15, 2020 at 3:30 p.m. in Courtroom 705

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       January 8, 2020
